        Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

LÉONE MEYER,                       )
                                   )
                  Plaintiff,       )
                                   )
v.                                 )      Case No. CIV-15-00403-HE
                                   )
THE BOARD OF REGENTS OF THE        )
UNIVERSITY OF OKLAHOMA,            )
DAVID L. BOREN IN HIS CAPACITY     )
AS THE PRESIDENT OF THE            )
UNIVERSITY OF OKLAHOMA, AND        )
THE UNIVERSITY OF OKLAHOMA         )
FOUNDATION, INC.                   )
                Defendants.        )

     DEFENDANTS’ MOTION FOR ORDER COMPELLING COMPLIANCE
     WITH COURT’S ORDER AND EXPEDITED CONSIDERATION OF THE
                    SAME AND BRIEF IN SUPPORT

                                   Michael D. McClintock, OBA #18105
                                   Michael K. Avery, OBA # 22476
                                   McAfee & Taft A Professional Corporation
                                   Tenth Floor, Two Leadership Square,
                                   211 N. Robinson Avenue
                                   Oklahoma City, OK 73102-7103
                                   (405) 235-9621 (Tel.) (405) 235-0439 (Fax)
                                   michael.mcclintock@mcafeetaft.com
                                   michael.avery@mcafeetaft.com

                                          -and-

                                   Thaddeus J. Stauber, pro hac vice
                                   Nixon Peabody LLP
                                   555 West Fifth Street, 46th Floor
                                   Los Angeles, CA 90013-1010
                                   ATTORNEYS FOR THE BOARD OF
                                   REGENTS OF THE UNIVERSITY OF
                                   OKLAHOMA AND THE
                                   UNIVERSITY OF OKLAHOMA
                                   FOUNDATION, INC.
              Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 2 of 7




                                             Motion

         Defendants the Board of Regents of the University of Oklahoma (the “Board”) and

The University of Oklahoma Foundation, Inc. (the “Foundation”) (collectively the

“Oklahoma Parties”) move the Court to exercise the jurisdiction it retained over this

matter via its March 1, 2016 Order [Dkt. No. 100] (the “Order”) and Judgment [Dkt. No.

101] (the “Judgment”) and enter an Order compelling Plaintiff Léone Meyer (“Ms.

Meyer”) to comply with the terms of the parties’ Settlement Agreement (the

“Agreement”). More specifically, the Oklahoma Parties request the Court order Ms.

Meyer to dismiss a legal action which she has, in contravention of the Agreement,

recently commenced against the Oklahoma Parties in France. The Agreement

acknowledges this breach by Ms. Meyer irreparably harms the Oklahoma Parties as a

result, and because a hearing in the new matter is set for early December, the Oklahoma

Parties request the Court consider this Motion on an expedited basis.

         In support of their requests for relief, the Oklahoma Parties submit the following

brief.

                                        Brief in Support

         1.       At issue in this lawsuit was the ownership of a Camille Pissarro painting

known as “Shepherdess Bringing in Sheep (1886)” (the “Painting”).

         2.       In early 2016, the parties settled their dispute via the Agreement. See [Dkt.

No. 99-1].




                                                -1-
             Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 3 of 7




        3.       On February 24, 2016, the parties filed a Joint Motion for Status

Conference and for Dismissal of Lawsuit with Court Retaining Jurisdiction to Enforce

Settlement Agreement. See [Dkt. No. 99].

        4.       Attached to this Motion was the Agreement which contains, as relevant

here: (a) provisions addressing how the Painting would be shared between the parties

over time; (b) a covenant from Ms. Meyer not to sue the Oklahoma Parties; (c) an

acknowledgment by the parties that breaches of the Agreement would cause irreparable

harm to a non-breaching party and consequently, an agreement by the parties that “upon

any breach of th[e] Agreement,” the non-breaching party may “immediately seek

enforcement of th[e] Agreement by means of specific performance or injunction, without

any requirement to post a bond or other security,” and (d) a covenant that jurisdiction and

venue of any dispute between the parties shall be exclusively in the U.S. District Court

for the Western District of Oklahoma. See [Dkt. No. 99-1] at 3-5 (¶¶ 5-7) (Painting

sharing covenants); 5-6 (¶ 8) (covenant not to sue); 6 (¶ 9) (specific performance

agreements); and 8 (¶ 11((i) (exclusive jurisdiction and venue)).

        5.       The Court, having reviewed the parties’ Motion and the Agreement,

subsequently entered the Order which dismissed Ms. Meyer’s claims with prejudice

“subject to the retention of jurisdiction in this court to enforce the Settlement Agreement

and any disputes arising out of it.”1 See [Dkt. No. 100].



        The Court had the power to retain this jurisdiction, and it was proper for this to
        1

have occurred. See Kokkonen v Guardian Life Ins. Co. of America, 511 U.S. 375, 380-81
(1994); see also Dona Ana Mutual Domestic Water Consumers Assoc. v. City of Las
continued

                                             2
            Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 4 of 7




       6.       The Court also entered the Judgment which effectuated the dismissal set

forth in its Order, therein reiterating that the dismissal was “subject to the retention of

jurisdiction in this court to enforce the Settlement Agreement and any disputes arising out

of it.” See [Dkt. No. 101].

       7.       Since the entry of the Court’s Order and Judgment, the Painting has, in

accordance with the Agreement’s terms, been displayed peacefully in the Musée d’Orsay

alongside a plaque detailing its history, the existence of this lawsuit, and the parties’

settlement.

       8.       At present, the Painting is, pursuant to the terms of the Agreement, set to be

returned to Oklahoma for display in the Fed Jones Jr. Museum of Art beginning in the

summer of 2021.

       9.       On or about October 13, 2020, Ms. Meyer—in violation of the Agreement,

and therefore the Court’s Order and Judgment—initiated a proceeding related to the

Painting against the Oklahoma Parties before the President of the District Court of Paris

(the “Parisian Action”). See generally [Ex. “1”].




Cruces, 516 F.3d 900, 906 (10th Cir. 2008) (noting jurisdiction was proper because the
underlying court order states the court “retains jurisdiction to resolve any dispute between
the parties pertaining to the [Settlement Agreement] if such disputes cannot be resolved
by mediation as provided for in said Agreement”) (citing Kokkonen, 511 U.S. at 381);
Anago Franchising, Inc. v. SHAZ, LLC, 677 F.3d 1272, 1278-79 (11th Cir. 2012) (noting
the Supreme Court confirmed under Rule 41(a) that “a district court could retain
jurisdiction to enforce a settlement agreement with consent of the parties and of the
court” by “making the settlement agreement part of the court order by a separate
provision ‘retaining jurisdiction’ or by incorporating the terms of the agreement into the
order itself”).

                                               3
           Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 5 of 7




       10.     In the Parisian Action, Ms. Meyer requests an order sequestering (i.e.,

freezing ownership / possession of) the Painting. See id. at 2.

       11.     This filing of Parisian Action is in direct contravention of the Agreement’s

acknowledgment that this Court would have exclusive jurisdiction to resolve any further

disputes between the parties, as well as Ms. Meyer’s covenant not to sue, wherein she

affirmed her obligation “to refrain and forbear forever from commencing, instituting,

prosecuting, or directly or indirectly participating in, or filing any claim for damages or

demand in connection with, any lawsuit, action, or proceeding against [the Oklahoma

Parties] based upon any of the matters released in Paragraph[] 8.a” of the Agreement.2

See [Dkt. No. 99-1] at 6 (¶ 8.c).

       12.     Because Ms. Meyer has breached the obligations placed on her by the

Agreement which she signed, the Court should exercise the jurisdiction it expressly

retained and enter an Order compelling Ms. Meyer to comply with the terms of the

Agreement and immediately cease prosecuting and cause the Parisian Action to be

dismissed with prejudice.




       2 In ¶ 8.a Ms. Meyer released the Board and the Foundation from any and all
claims “of every kind and nature whatsoever, whether known or unknown, suspected or
unsuspected, contingent or fixed, which Ms. Meyer has, or at any time heretofore ever
had, in any way from the beginning of time through the date of the execution of th[e]
Agreement, including without limitation, any matter pertaining to the Painting.” See id.
At 5 (¶ 8.a).

                                             4
         Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 6 of 7




       13.    Granting this relief is also consistent with and in furtherance of the parties’

covenants regarding the availability of specific performance, which are set forth in ¶ 9 of

the Agreement. See id. at 6 (¶ 9).

       14.    At present, a hearing is set in the Parisian Action for December 8, 2020.

See [Ex. “1”] at 1.

       15.    Consequently, the Oklahoma Parties request expedited consideration of this

Motion so as to avoid the possibility of Ms. Meyer obtaining relief from the Parisian

court before such time as this Court can act to prevent such an outcome.

                                        Conclusion

       The Oklahoma Parties move the Court to exercise the jurisdiction it has retained

over this matter and request that it enter an Order compelling Ms. Meyer to comply with

the obligations of the Agreement and immediately dismiss the Parisian Action. In light of

the exigency of the circumstances, the Oklahoma Parties further move for expedited

consideration of this Motion.

Dated: October 29, 2020

                                          Respectfully Submitted,

                                          /s/ Michael K. Avery
                                          Michael McClintock, OBA #18105
                                          Michael K. Avery, OBA #22476
                                          McAfee & Taft A Professional Corporation
                                          Two Leadership Square, 10th Floor
                                          211 N. Robinson
                                          Oklahoma City, OK 73102-7103
                                          Telephone: (405) 552-2213
                                          Facsimile: (405) 235-0439
                                          michael.mcclintock@mcafeetaft.com
                                          michael.avery@mcafeetaft.com

                                             5
Case 5:15-cv-00403-HE Document 102 Filed 10/29/20 Page 7 of 7




                                  -and-

                           Thaddeus J. Stauber
                           Nixon Peabody LLP
                           555 West Fifth Street, 46th Floor
                           Los Angeles, CA 90013-1010
                           Telephone: (213) 629-6076
                           Facsimile: (866) 877-2293
                           tstauber@nixonpeabody.com
                           sandre@nixonpeabody.com

                           Attorneys for the Board of Regents of the
                           University of Oklahoma and the University
                           of Oklahoma Foundation, Inc.




                              6
